DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 10-12 (renumbered 1-8) are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Hirayama et al. (US 2005/0156862), Huang et al. (US 2010/0259523), Yu (US 6,937,687), taken alone or in combination do not teach or suggest a display device comprising “…a current-dividing circuit, configured to receive the N-1 switching signals and the data signal, coupled with the N-th data line, and comprising a driving transistor and a NOR gate, wherein a first node of the driving transistor is coupled with an N-th data line of the N data line, and a second node of the driving transistor is configured to receive the data signal, wherein N-1 input nodes of the NOR pate are configured to respectively receive the N-1 switching signals, and an output node of the NOR gate is coupled with a control node of the driving transistor, 2wherein N is a positive integer larger than or equal to 3, and each of the N data lines is coupled with one column of pixels of the plurality of pixels, wherein when any of the N-1 switching signals has an enabling voltage level, the current-dividing circuit is disabled from transmitting the data signal to the N-th data line and the multiplexer sequentially transmits the data signal to the first data line through the (N-1)-th data line, when each of the N-1 switching signals has a disabling voltage level, the current-dividing circuit transmits the data signal to the N-th data line and the multiplexer is disabled from transmitting the data signal to the first data line through the (N-1)-th data line” along with the other limitations in the claim.
 “…a current-dividing circuit, configured to receive the N-1 switching signals and the data signal, coupled with the N-th data line, and comprising a driving transistor and a NOR gate, wherein a first node of the driving transistor is coupled with an N-th data line of the N data line, and a second node of the driving transistor is configured to receive the data signal, wherein N-1 input nodes of the NOR gate are configured to respectively receive the N-1 switching signals, and an output node of the NOR gate is coupled with a control node of the driving transistor, wherein N is a positive integer larger than or equal to 3, and each of the N data lines is coupled with a column of pixels of the plurality of pixels, wherein when any of the N-1 switching signals has an enabling voltage level, the current-dividing circuit is disabled from transmitting the data signal to [[a]]the N-th data line and the multiplexer sequentially transmits the data signal to the first data line through the (N-1)-th data line, when each of the N-1 switching signals has a disabling voltage level, the current-dividing circuit transmits the data signal to the N-th data line and the multiplexer is disabled from transmitting the data signal to the first data line through the (N-1)-th data line, along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627